The defendant’s petition for certification for appeal from the Appellate Court, 92 Conn. App. 365 (AC 26105), is granted, limited to the following issue:
“Did the Appellate Court properly conclude that there was insufficient evidence to support a finding of the *912plaintiffs operation of a motor vehicle as required by General Statutes § 14-227b?”
The Supreme Court docket number is SC 17606.
Priscilla J. Green, assistant attorney general, in support of the petition.
Steven A. Torneo, in opposition.
Decided February 14, 2006
ZARELLA, J., did not participate in the consideration or decision of this petition.